     Case: 1:16-cr-00438 Document #: 86 Filed: 10/08/20 Page 1 of 1 PageID #:415

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                           Plaintiff,
v.                                                          Case No.: 1:16−cr−00438
                                                            Honorable John Z. Lee
Artem Vaulin, et al.
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 8, 2020:


        MINUTE entry before the Honorable John Z. Lee:As to Artem Vaulin, Ievgen
Kutsenko, Oleksandr Radostin. The Court orders the parties to file a joint written status
report by 10/22/20. The report, which shall be as concise as possible, shall address for
each defendant: (1) the progress of discovery; (2) the status of briefing on any unresolved
motions; (3) whether the parties are engaging in plea negotiations; (4) for cases without
any future court dates, an agreed proposed schedule for the next 60 days; (5) for cases that
have future court dates, an agreed revised schedule if the current schedule needs revision;
(6) a request for any agreed action that the Court can take without a hearing; (7) whether
the parties believe a telephonic hearing or in−person hearing is necessary within the next
60 days, and, if so, the reasons for the request (and, if the parties are requesting a status
hearing, whether defendant will waive his/her appearance); and (8) whether the defendant
agrees to exclude time for the purposes of the Speedy Trial Act for the next 60 days.
Mailed notice (ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
